An unpub|is|'Hed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

TRACY CANTRELL, AN INDIVIDUAL, No. 65323
Appellant,

vs. 
SUMMERLIN HOSPITAL MEDICAL F g L E 
CENTER, LLC, A FOREIGN LIMITED- JUL 2 8 2014
LIABILITY COMPANY; AND DR.

KEVIN PETERSEN, AN INDIVIDUAL, CLE',§ ; 
Respondents. ' ev ‘

DEPUTY CLERK

ORDER DISMISSING APPEAL

This appeal was docketed in this court on April 2, 2014,
without payment of the requisite filing fee. On that same day a notice was
issued directing appellant to pay the filing fee within ten days. The notice
further advised that failure to pay the filing fee within ten days would
result in the dismissal of this appeal. To date, appellant has not paid the
filing fee or otherwise responded to this court’s notice. Accordingly, cause
appearing, this appeal is dismissed

lt is so ORDERED.

CLERK oF THE SUPREME CoURT
TR.ACIE K. LINDEMAN

BY: LMQ§;‘§  

cc: Hon. Abbi Silver, District Judge

l\/[urphy & Murphy LaW Offices

Eglet Wall Christiansen

Bonne, Bridges, Mueller, O'Keefe & Nichols

Hall Prangle & Schoonveld, LLC/Las Vegas
3""“5“”*"°““‘ Eighth District Court Clerk

OF
NEVADA

CLERK’S ORDER

 w /¢;--24547